Dissenting Opinion by
Me. Chief Justice Jones:
The complaint in this case states, inter alia, a cause of action for breach of contract through the alleged mis-disbursement by the defendant of the money which it had undertaken to loan the plaintiffs. In that situation, a summary judgment for the defendant on preliminary objections could not be properly entered. The fact that the plaintiffs pleaded an incorrect measure of damages did not destroy the indicated cause of action pleaded.
Mr. Justice Cohen joins in this dissent.